Citation Nr: 1435703	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for a left knee disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1983 decision, the RO denied service connection for a left knee disability. 

2.  The evidence added to the record since the November 1983 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disability. 

3.  A January 1999 Board decision denied the Veteran's claim for entitlement to service connection for a low back disability.  

4.  The evidence added to the record since the January 1999 Board decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The November 1983 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the November 1983 rating decision and the Veteran's claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 1999 Board decision which denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received since the January 1999 Board decision and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claims for a left knee disability and a low back disability, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claims be denied on the merits following remand.

II.  Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A November 1983 rating decision denied service connection for a left knee disability.  The RO essentially concluded that the record did not show the Veteran's preexisting left knee disability was aggravated beyond its natural progression during service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The November 1983 rating decision thereby became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103

In January 1999, the Board denied the Veteran's claim for service connection for a low back disability.  The Board concluded that the record did not contain evidence of a nexus between the Veteran's low back disability and service.  The Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

Evidence received since the November 1983 rating decision and January 1999 Board decision includes a letter from Dr. L.E. dated in February 2013.  Dr. L.E. essentially determined that there is a relationship between the Veteran's back disability and his time in service.  He alternately indicated that the Veteran's right knee resulted in a weight bearing/distribution problem that, in turn, caused  or aggravated the left knee disorder.

Because this is evidence of a nexus between the Veteran's current conditions and his active service, an element not present in in November 1983 or January 1999, this evidence is sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for a low back disability and a left knee disability are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  To this extent and this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To this extent and this extent only, the appeal is granted.  


REMAND

During the August 2013 hearing, the Veteran made it clear that he is pursuing service connection for his left knee disability and his low back disability based on both direct and secondary theories of entitlement.  The Veteran submitted a private medical opinion that suggests there could be a relationship between the Veteran's right knee disability and his left knee and low back disabilities.  Unfortunately, the private opinion lacks a rationale, and so it is insufficient to decide the claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  


The Veteran underwent a VA examination regarding his left knee in October 2012 wherein the examiner stated, "Review of the medical literature on the PubMed database does not indicate that problems in one joint can be related to problems in another joint in the absence of a generalized inflammatory condition...there is no such diagnosis in this case."  However, this statement addresses only causation and not aggravation in which, in part, the Veteran's claim is based.  

The Veteran underwent a VA examination regarding his low back in October 2010.  An opinion was obtained regarding direct service connection.  However, the Veteran alternately argues that the debilitating nature of his service connected left knee disability has caused or aggravated (made worse) his low back disability. The VA examiner did not provide an opinion on secondary service connection.  

Accordingly, the VA examination reports of record are not sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2013).  

While on Remand, an attempt should be made obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Regardless as to whether the Veteran responds, records from the San Antonio VA Medical Center since February 2013 should be obtained.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2.  Then, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his left knee and low back disabilities.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  All indicated studies/tests should be performed and all findings should be reported in detail.

Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to: 

a.  Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused by his service-connected right knee disability.

b.  Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was aggravated by his service-connected right knee disability.

c.  Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused by his service-connected right knee disability.

d.  Whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's low back disability was aggravated by his service-connected right knee disability.

In providing this opinion, the examiner's attention is first directed to the February 2013 letter from Dr. L.E. indicating a relationship between the Veteran's right knee disability and left knee and low back disabilities.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


